DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 11 & 13 respectively of U.S. Patent No.(US 10,341,772 B2) and in light of tyneski et al. (US 2006/0199564 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other the instant applicant is merely a broader variation of the patented claims language and although, the patented claim language lacked of the connector as being separate from the input digital audio interface. But it is known in the art to have such connector being separate from the input audio interface as mentioned therein (fig.2 (64/68); par [26]). Thus, one of the ordinary skills in the art could have modified the singular connections which implement both functions by adding the separate 

Response to Amendment
The amended claim(s) which focused on “interconnections/ of two apparatus including a connector that connects to the digital audio source device, and that receives power from the digital audio source device; an input digital audio interface that receives an input digital audio signal from the digital audio source device via a wired signal path and such that the connector as being separate from the input digital audio interface” has been further analyzed and rejected over new ground of rejections.

Applicant need to consider, the primary reference deal with the general aspect of “the interconnection of apparatus with digital audio source device and transceiver and including a connector with dual functions for receiving power and transmitting audio signal for processing”.

Tyneski et al. (US 2006/0199564 A1).

Allowable Subject Matter
Claim(s) 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2; 6; 15-16 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1).

Claim 1, the prior art disclose of an apparatus for interfacing between a digital audio source device and one or more wireless speakers, comprising: a 

	Although, the art mentioned the connector as being separate from the input digital audio interface. But it is known in the art to have such connector being separate from the input audio interface as mentioned therein (fig.2 (64/68); par [26]). Thus, one of the ordinary skills in the art could have modified the 

6. The apparatus of claim 1, wherein the processor implements a transmission module, wherein the transmission module processes the input digital audio signal for wireless transmission (par [60, 66]/the processing audio to be transmitted).

15. A method of interfacing between a digital audio source device and one or more wireless speakers using an interface apparatus, the method comprising: connecting the interface apparatus to the digital audio source device via a connector & receiving, by the interface apparatus via the connector, power from the digital audio source device, wherein the interface apparatus is powered by the power received from the digital audio source device (fig.5 (520); par [25]);  - 31 -Dolby Ref.: D15061US02 FLG Ref.: 000053-002202US receiving, by an input digital audio interface, an input digital audio signal from the digital audio source device via a wired signal path (fig.5 (520); par [25]); receiving, by a processor, the input digital audio signal from the input digital audio interface & generating, by the processor, an output digital audio signal comprising a surround audio signal (fig.2 (550/525); par [37; 57]); receiving, by a wireless transceiver that includes an output audio transmitter, the output digital audio signal from the processor & and transmitting, by the output audio transmitter, the output digital audio signal to the one or more wireless speakers via a wireless signal path (fig.2 (570); par [21; 37; 57-58, 72]/the system   

	Although, the art mentioned the connector as being separate from the input digital audio interface. But it is known in the art to have such connector being separate from the input audio interface as mentioned therein (fig.2 (64/68); par [26]). Thus, one of the ordinary skills in the art could have modified the singular connections which implement both functions by adding the separate connector and input digital audio interface as mentioned for power transmission and audio reception via distinct connections. 


16. A system for interfacing with a digital audio source device, the system comprising: one or more wireless device speaker (fig.1 (990); par [19]);   and an audio stick, the audio stick including: a connector that connects the audio stick to the digital audio source device, and that receives power from the digital audio source device, wherein the audio stick is powered by the power received from the digital audio source device (fig.1-2 (520); par [25]); an input digital audio interface that receives an input digital audio signal from the digital audio source device via a wired signal path (fig.1-2; par [7, 34); a processor that receives the input digital audio signal from the input digital audio interface, and that generates an output digital audio signal (fig.2 (550/525); par [37; 57]); and a wireless transceiver including an output audio transmitter that receives the output digital audio signal from the processor, and that transmits the output digital audio signal to the one or more wireless speaker via a wireless signal path, wherein the one or more wireless device receive the output digital audio signal via the wireless signal path, and output an acoustic signal that corresponds to the output digital audio signal (fig.2 (570); par [21; 37; 57-58, 72]/the system (900/980/990) is regarded as such wireless path with speaker for playback the apparatus signal).    


	Although, the art mentioned the connector as being separate from the input digital audio interface. But it is known in the art to have such connector being separate from the input audio interface as mentioned therein (fig.2 (64/68); par [26]). Thus, one of the ordinary skills in the art could have modified the singular connections which implement both functions by adding the separate connector and input digital audio interface as mentioned for power transmission and audio reception via distinct connections. 



	But one of the ordinary skills in the art could have varied the form of such dongle to be of any dimensions and including if desired implement such specific dongle form having a length of 8cm and a width of 2.5 cm as per designer’s preference with no unexpected result. 

Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and Hariharan et al. (US 2016/0142455 A1).
 
3. The apparatus of claim 1, but the prior art never specify as wherein the processor implements a controller module, a bitstream detection module, an audio decoding and processing module, and a transmission module, and wherein the controller module controls an operation of the apparatus by exchanging control information with the bitstream detection module, the audio decoding and processing module, and the transmission module.

	But in the art having various modules including processor implements a controller module, other modules and processing module, and a transmission module, and 

	Although, the prior art never disclose of the modules as being a bitstream detection module, an audio decoding for exchanging data with controller, but one of the ordinary skills in the art could have varied the various multiple modules to exchange data by adding if desired such noted bitstream detection module, an audio decoding for exchanging data with controller for achieving the same expected result as so as to enable communication between the various device for control operation for each respective device. 

	The claim(s) 17 which in substance disclose the same limitation as in claim(s) 3 has been analyzed and rejected accordingly. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and Son et al. (US 2008/0147414 A1).

Claim 4. The apparatus of claim 1, but the art never specify as wherein the processor implements a bitstream detection module, wherein the bitstream detection module performs bitstream detection on the input digital audio signal.

	But the concept of having such a processor implements a bitstream detection module, wherein the bitstream detection module performs bitstream detection on the input digital audio signal is noted therein (fig.11 (2100/2200); par [142]). Thus, one of the ordinary skills in the art could have modified the art by adding the bitstrem detection module for determining the particular mode configurations.

Claim 5, the apparatus of claim 1, but the art never specify as wherein the processor implements an audio decoding and processing module, wherein the audio decoding and processing module performs decoding on the input digital audio signal.

	But the concept of having such a implements an audio decoding and processing module, wherein the audio decoding and processing module performs decoding on the input digital audio signal is noted therein (fig.11 (2300); par [142]). Thus, one of the ordinary skills in the art could have modified the art by adding the audio decoding and processing module so as to reconstruct the received transmitted signal’s feature.

(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and Frerking et al. (US 7,620,429 B1).

Claim 18, the system of claim 16,  but the art never limit of wherein the processor implements a first transmission module and a second transmission module, wherein the first transmission module processes the input digital audio signal for transmission according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, and wherein the second transmission module processes the input digital audio signal for transmission according to an IEEE 802.15.1 standard.

	But the concept of having processor implements a first transmission module and a second transmission module, wherein the first transmission module processes the input digital audio signal for transmission according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, and wherein the second transmission module processes the input digital audio signal for transmission according to an IEEE 802.15.1 standard is noted (fig.2 (104); col.2 line 25-45). Thus, one of the ordinary skills in the art could have modified the transmission by adding the noted the first transmission module processes the input digital audio signal for transmission according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, and wherein the second transmission module processes the input digital audio signal for transmission according to an IEEE 802.15.1 standard for providing the wireless transmission of the audio signals. 


Claim(s) 19, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and Reddappagari et al. (US 10,506,004 B2).

19. The system of claim 16, but the art never specify as wherein the processor implements a source module, wherein the source module manages a connection with each of the one or more wireless speakers by performing stream negotiation, wherein the source module outputs a stereo audio stream over a User Datagram Protocol (UDP), and wherein the source module communicates timing and synchronization information with each of the one or more wireless speakers over a Real-time Transport Protocol (RTP) Control Protocol (RTCP).  

	But the concept of having a system including module, wherein the source module manages a connection with each of the one or more wireless speakers by performing stream negotiation, wherein the source module outputs a stereo audio stream over a User Datagram Protocol (UDP), and wherein the source module communicates timing and synchronization information with each of the one or more wireless speakers over a Real-time Transport Protocol (RTP) Control Protocol (RTCP) is noted therein (fig.16; col.18 line 1-5).thus, one of the ordinary skills in the art could have integrated such module with connection with each of the one or more wireless speakers by performing stream negotiation, wherein the source module outputs a stereo audio stream over a User Datagram Protocol (UDP), and wherein the source 

	The claim(s) 11 which in substance disclose the same limitation as in claim(s) 19 has been analyzed and rejected accordingly. 

12. The apparatus of claim 11, wherein the source module includes a session handler subcomponent, a multiplexer/encoder subcomponent, and a network connectivity subcomponent (Redda-fig.16; col.17 line 6- & col.18 line 15/the module include encoder and network connection).  

13. The apparatus of claim 11, wherein the source module communicates with a sink module in each of the one or more wireless speakers (Lyons-fig.1a; par [19]/the speaker with module to communicate with the other module source).  


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and McCarty et al. (US 2004/0234088 A1).




22. (New) The apparatus of claim 1, but the art never specify as wherein the input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface.  

But the general concept of having input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface is well known as herein (par [53, 56]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted digital interface being Philips forma interface for physically connecting various devices to enable for signal transfer. 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lyons et al. (US 2012/0259612 A1) and tyneski et al. (US 2006/0199564 A1) and Lee et al. (US 2020/0196052 A1).



23. (New) The apparatus of claim 1, but the prior art never specify of wherein the input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface with a coaxial connector.  

But the general concept of having input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface with coaxial connector is well known as herein (par [16, 92]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted digital interface being Philips forma interface for physically connecting various devices to enable for signal transfer. 


24. (New) The apparatus of claim 1, but he art never specify as wherein the input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface with an optical connector.   

But the general concept of having input digital audio interface comprises a Sony/Philips digital interface format (S/PDIF) interface with optical connector is well known as herein (par [16, 92]). Thus, one of the ordinary skills in the art could have . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/
Primary Examiner, Art Unit 2655